    Case: 4:21-cv-00005-JAR Doc. #: 11 Filed: 04/06/21 Page: 1 of 2 PageID #: 37




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PHILLIP DEWAYNE STEWART,                          )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )            No. 4:21-cv-5-JAR
                                                  )
JEFFREY GOLDFARB,                                 )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of Arkansas State prisoner Phillip Dewayne

Stewart, prison registration number 151956, for leave to commence this civil action without

prepayment of the filing fee. For the reasons explained below, the Court will deny the motion,

and dismiss this case without prejudice to the filing of a fully-paid complaint.

        The Prison Litigation Reform Act of 1996 ("PLRA") provides, in relevant part:

       In no event shall a prisoner bring a civil action ... under this section if the prisoner
       has, on three or more prior occasions, while incarcerated or detained in any
       facility, brought an action ... in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

28 U.S.C. § 1915(g). Section 1915(g) is commonly known as the "three strikes" rule, and it has

withstood constitutional challenges. See Higgins v. Carpenter, 258 F.3d 797, 799 (8th Cir. 2001).

       Review of plaintiffs litigation history in the Arkansas District Courts shows he has

accumulated three "strikes" for purposes of § 191 S(g). 1 Additionally, the United States Court of


1
 See Stewart v. Brewer, No. 3:20-cv-52-KGB (E.D. Ark. Nov. 4, 2020) (noting plaintiff was subject to §
1915(g)); see also Stewart v. Hobbs, No. 5:13-cv-381-JLH (E.D. Ark. Jan. 31 , 2014); Stewart v. Evans,
No. 5:16-cv-81-DPM (E.D. Ark. Mar. 24, 2016); Stewart v. Griffen, No. 4:17-cv-579-BRW (E.D . Ark.
Sep. 14, 2017); Stewart v. Hobbs , No. 6:15-cv-6023 (W.D. Ark. Jan. 26, 2016).
    Case: 4:21-cv-00005-JAR Doc. #: 11 Filed: 04/06/21 Page: 2 of 2 PageID #: 38




Appeals for the Eighth Circuit has recognized that plaintiff is subject to 28 U.S.C. § 1915(g), and

on that basis has determined he may not proceed on appeal without prepayment of the appellate

filing fee. 2 Accordingly, this Court may grant plaintiff leave to proceed in forma pauperis only if

his allegations show he is "under imminent danger of serious physical injury." 28 U.S.C. §

1915(g).

        In the complaint, plaintiff claims the defendant provided ineffective representation while

serving as his defense counsel during criminal proceedings in Missouri State court in the late

1990s. Plaintiffs allegations do not establish that he is under imminent danger of serious

physical injury. He therefore may not proceed in forma pauperis in this action. The Court will

therefore deny plaintiffs motion for leave to proceed in forma pauperis, and will dismiss this

case without prejudice to the filing of a fully-paid complaint. Additionally, the Court will deny

as moot plaintiffs motions seeking the production of documents.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (ECF No. 3) is DENIED.

        IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that plaintiffs motions seeking the production of

documents (ECF Nos. 7 and 10) are DENIED as moot.
                       /~I,
        Dated this     "7-day of April, 2021.


                                                     JO   . ROSS
                                                     UN~ T E S DISTRICT JUDGE


2
 See Stewart v. Griffin, No. 20-2514 (8th Cir. Nov . I 6, 2020) and Stewart v. Evans, No. 16-3278 (8th Cir.
Nov. 8, 2016).

                                                    2
